Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  April 4, 2014                                                                          Robert P. Young, Jr.,
                                                                                                     Chief Justice

                                                                                         Michael F. Cavanagh
  147483(75)                                                                             Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
  GERARDO LORENZO TIENDA and SILVIA                                                   Bridget M. McCormack
  LOPEZ GOMEZ,                                                                              David F. Viviano,
                                                                                                          Justices
           Plaintiffs-Appellees,
                                                                SC: 147483
  v                                                             COA: 306050
                                                                Allegan CC: 10-046088-NF

  INTEGON NATIONAL INSURANCE
  COMPANY, a/k/a GMAC INSURANCE
  COMPANY,
           Defendant-Appellee,
  and

  TITAN INSURANCE COMPANY,
             Intervening Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellee Integon National
  Insurance Company to extend the time to file its supplemental brief on appeal is
  GRANTED. The supplemental brief submitted on April 4, 2014 is accepted for filing.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 4, 2014